                Case 19-02517-jw                  Doc 1    Filed 05/07/19 Entered 05/07/19 11:26:57                              Desc Main
                                                           Document      Page 1 of 41
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF SOUTH CAROLINA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                WD-I Associates, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Sea Turtle Marketplace
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  1055 Laskin Road, Suite 100
                                  Virginia Beach, VA 23451
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Virginia Beach Cit                                             Location of principal assets, if different from principal
                                  County                                                         place of business
                                                                                                 430 William Hilton Parkway Hilton Head Island, SC
                                                                                                 29926
                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                 Case 19-02517-jw                 Doc 1          Filed 05/07/19 Entered 05/07/19 11:26:57                              Desc Main
Debtor
                                                                 Document      Page 2 of Case
                                                                                          41 number (if known)
          WD-I Associates, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                           Chapter 7
     debtor filing?
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                           Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                          Case number
                                                 District                                  When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                  When                         Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                Case 19-02517-jw               Doc 1         Filed 05/07/19 Entered 05/07/19 11:26:57                                Desc Main
Debtor
                                                             Document      Page 3 of Case
                                                                                      41 number (if known)
         WD-I Associates, LLC
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal       Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                            Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                                No
                                                Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                              1,000-5,000                                25,001-50,000
    creditors                       50-99                                             5001-10,000                                50,001-100,000
                                    100-199                                           10,001-25,000                              More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities           $0 - $50,000                                      $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                    $50,001 - $100,000                                $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                               $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                             $100,000,001 - $500 million                More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 19-02517-jw              Doc 1        Filed 05/07/19 Entered 05/07/19 11:26:57                                Desc Main
Debtor
                                                            Document      Page 4 of Case
                                                                                     41 number (if known)
          WD-I Associates, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      5/6/2019
                                                  MM / DD / YYYY


                             X /s/Jon Wheeler                                                            Jon Wheeler
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Manager, WD-I Management, LLC




18. Signature of attorney    X /s/Michael H. Conrady                                                      Date   5/6/2019
                                 Signature of attorney for debtor                                                MM / DD / YYYY

                                 Michael H. Conrady
                                 Printed name

                                 Campbell Law Firm, PA
                                 Firm name

                                 890 Johnnie Dodds Boulevard, Suite B
                                 P.O. Box 684
                                 Mt. Pleasant, SC 29464
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (843) 884-6874                Email address      mconrady@campbell-law-firm.com

                                 5560 SC
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                   Desc Main
                                                                     Document      Page 5 of 41




 Fill in this information to identify the case:

 Debtor name         WD-I Associates, LLC

 United States Bankruptcy Court for the:            DISTRICT OF SOUTH CAROLINA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration     Statement of Financial Affairs
                                                                             List of Equity Security Holders

       I declare under penalty of perjury that the foregoing is true and correct.
                            5/6/2019                                      /s/Jon Wheeler
        Executed on                                                  X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Jon Wheeler
                                                                         Printed name

                                                                         Manager, WD-I Management, LLC
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                    Case 19-02517-jw                     Doc 1       Filed 05/07/19 Entered 05/07/19 11:26:57                                         Desc Main
                                                                     Document      Page 6 of 41

 Fill in this information to identify the case:
 Debtor name WD-I Associates, LLC
 United States Bankruptcy Court for the: DISTRICT OF SOUTH CAROLINA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Fiamma Italian                                                 Lease dispute           Contingent                                                                                $0.00
 Kitchen, LLC                                                                           Unliquidated
 27 Pearl Reef Lane                                                                     Disputed
 Hilton Head Island,
 SC 29926
 G&S Nursery                                                    Subcontractor with      Disputed                                                                                  $0.00
 1550 SW                                                        Davis Landscaping
 Bedenbaugh Lane                                                - filed notice of
 Lake City, FL 32025                                            mechanics' lien
                                                                2/5/18; currently
                                                                unreleased of
                                                                record.
 Harrison Perrine                                                                                                                                                         $32,059.68
 909 Walnut Street
 #2503
 Kansas City, MO
 64106
 Kaufman & Canoles,                                                                                                                                                       $80,081.44
 P.C.
 150 West Main Street
 Norfolk, VA 23514
 Perrine Investments                                                                                                                                                    $128,622.84
 c/o Harrison Perrine
 909 Walnut Street,
 #2503
 Kansas City, MO
 64106
 Pineland Associates                                            Land and                Disputed                 $1,000,000.00            $20,500,000.00              $1,000,000.00
 II, LLC                                                        improvements
 2529 Virgina Beach                                             known as Sea
 Blvd                                                           Turtle Marketplace
 Virginia Beach, VA                                             located at 430
 23452                                                          William Hilton
                                                                Parkway, Hilton
                                                                Head Island, SC
                                                                29926




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-02517-jw                     Doc 1       Filed 05/07/19 Entered 05/07/19 11:26:57                                         Desc Main
                                                                     Document      Page 7 of 41

 Debtor    WD-I Associates, LLC                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Sandcastle                                                     FOR NOTICE    Disputed                                                                                            $0.00
 Constructors, Inc.                                             PURPOSES ONLY
 15 Trellis Court
 Hilton Head Island,
 SC 29926
 Superior Document                                                                                                                                                        $31,165.72
 Services
 8th & Main Building
 707 E. Main Street,
 Ste 150
 Richmond, VA 23219
 Wheeler                                                                                Disputed                                                                        $258,873.87
 Development LLC                                                                        Subject to
 2529 Virginia Beach                                                                    Setoff
 Blvd Ste 200
 Virginia Beach, VA
 23452
 Wheeler Interests,                                                                     Disputed                                                                            $3,700.41
 LLC                                                                                    Subject to
 2529 Virginia Beach                                                                    Setoff
 Blvd, Ste 200
 Virginia Beach, VA
 23452
 Wheeler Real Estate                                                                    Disputed                                                                        $279,199.86
 LLC                                                                                    Subject to
 2529 Virginia Beach                                                                    Setoff
 Boulevard
 Virginia Beach, VA
 23452
 Wheeler Reit, L.P.                                             Land and                Disputed               $11,000,000.00             $20,500,000.00            $11,000,000.00
 2529 Virginia Beach                                            improvements
 Blvd                                                           known as Sea
 Virginia Beach, VA                                             Turtle Marketplace
 23452                                                          located at 430
                                                                William Hilton
                                                                Parkway, Hilton
                                                                Head Island, SC
                                                                29926




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
               Case 19-02517-jw                                Doc 1               Filed 05/07/19 Entered 05/07/19 11:26:57                                                        Desc Main
                                                                                   Document      Page 8 of 41
 Fill in this information to identify the case:

 Debtor name            WD-I Associates, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF SOUTH CAROLINA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $       20,500,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        2,309,092.19

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       22,809,092.19


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       32,745,621.86


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           836,580.90


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         33,582,202.76




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                       Desc Main
                                                                     Document      Page 9 of 41
 Fill in this information to identify the case:

 Debtor name          WD-I Associates, LLC

 United States Bankruptcy Court for the:            DISTRICT OF SOUTH CAROLINA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number
                     Bank of Arkansas Insurance (estimated
            3.1.     value)                                                 Proceeds of fire insurance                                             $190,000.00




            3.2.     Towne Bank Operating Account                                                                                                    $11,724.59




            3.3.     Towne Bank Security Deposit account                                                                                              $4,497.54




            3.4.     Towne Bank Insurance Account                           Proceeds of fire insurance                                             $202,869.06



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                   $409,091.19
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes Fill in the information below.

 7.         Deposits, including security deposits and utility deposits
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                Desc Main
                                                                     Document      Page 10 of 41
 Debtor           WD-I Associates, LLC                                                        Case number (If known)
                  Name

           Description, including name of holder of deposit


           7.1.     Laughlin & Bowen - Balance of retainer for legal services                                                               Unknown



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                 $0.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:          Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:          Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:          Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used    Current value of
           property                                       extent of           debtor's interest      for current value        debtor's interest
           Include street address or other                debtor's interest   (Where available)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                  Desc Main
                                                                     Document      Page 11 of 41
 Debtor         WD-I Associates, LLC                                                          Case number (If known)
                Name

            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Land and
                     improvements known
                     as Sea Turtle
                     Marketplace located at
                     430 William Hilton
                     Parkway, Hilton Head
                     Island, SC 29926                     Fee simple                    Unknown        Appraisal                     $20,500,000.00




 56.        Total of Part 9.                                                                                                       $20,500,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
                Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
              No
              Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Closing costs capitalized (book value
            $250,881.12); loan costs capitalized (book value
            $475,787.54); leasing comissions (book value
            $880,140.60); prepaid insurance (book value                           See description
            $32,311.51)                                                                                                                           $1.00



 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $1.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57         Desc Main
                                                                     Document      Page 12 of 41
 Debtor         WD-I Associates, LLC                                                         Case number (If known)
                Name


                No
                Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
              No
              Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                       Current value of
                                                                                                                       debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

            Insurance claim for Starbucks fire (in process)                                                                   $1,900,000.00



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims
            Intercompany accounts receivable (included on balance
            sheet) $1,421,311.90 comprised of:
            DFI EDENTON - $165,687.40; PINELAND - $508,000.26;
            PINELAND - $(37,588.47); Berlandi Nussbaum $5,250.00;
            Revere Loan - $382,597.29; Sooner Capital - $67,150.00;
            WRV - $56,404.00; HARBOR POINT - $93,372.19; DEV
            FUND I - $7,634.00; WHEELER AVIATION - $5,000.00;
            Pineland Mgt - $105.00; PORTFOLIO R&M - $167,700.23.                                                                    Unknown
            Nature of claim
            Amount requested                                              $0.00



 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                              $1,900,000.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
              No
              Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
               Case 19-02517-jw                         Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                                        Desc Main
                                                                         Document      Page 13 of 41
 Debtor          WD-I Associates, LLC                                                                                Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $409,091.19

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $20,500,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $1.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $1,900,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $2,309,092.19            + 91b.           $20,500,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $22,809,092.19




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
               Case 19-02517-jw                     Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                                  Desc Main
                                                                     Document      Page 14 of 41
 Fill in this information to identify the case:

 Debtor name         WD-I Associates, LLC

 United States Bankruptcy Court for the:            DISTRICT OF SOUTH CAROLINA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                       12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
           No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                     Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim              Value of collateral
                                                                                                                                                  that supports this
                                                                                                                     Do not deduct the value      claim
                                                                                                                     of collateral.
 2.1   Beaufort County                                Describe debtor's property that is subject to a lien                  $148,465.77            $20,500,000.00
       Creditor's Name                                Land and improvements known as Sea Turtle
       Treasurer                                      Marketplace located at 430 William Hilton
       PO Drawer 487                                  Parkway, Hilton Head Island, SC 29926
       Beaufort, SC 29901-0487
       Creditor's mailing address                     Describe the lien
                                                      Real Estate Tax Lien
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       November 2018                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                             Contingent
           Yes. Specify each creditor,                    Unliquidated
       including this creditor and its relative           Disputed
       priority.
       1. Beaufort County
       2. BOKF, N.A. (known as
       Bank of Arkansas)
       3. Pineland Associates II,
       LLC
       4. Wheeler Reit, L.P.

       BOKF, N.A. (known as Bank
 2.2                                                                                                                    $20,597,156.09             $20,500,000.00
       of Arkansas)                                   Describe debtor's property that is subject to a lien
       Creditor's Name                                Land and improvements known as Sea Turtle
                                                      Marketplace located at 430 William Hilton
       3500 N. College Ave                            Parkway, Hilton Head Island, SC 29926
       Fayetteville, AR 72703
       Creditor's mailing address                     Describe the lien
                                                      1st Deed of Trust
                                                      Is the creditor an insider or related party?
                                                          No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                             No
       September 28, 2016                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-02517-jw                     Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                              Desc Main
                                                                     Document      Page 15 of 41
 Debtor       WD-I Associates, LLC                                                                      Case number (if know)
              Name

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.
        Specified on line 2.1

 2.3    Pineland Associates II, LLC                   Describe debtor's property that is subject to a lien                  $1,000,000.00        $20,500,000.00
        Creditor's Name                               Land and improvements known as Sea Turtle
                                                      Marketplace located at 430 William Hilton
        2529 Virgina Beach Blvd                       Parkway, Hilton Head Island, SC 29926
        Virginia Beach, VA 23452
        Creditor's mailing address                    Describe the lien
                                                      2nd Deed of Trust
                                                      Is the creditor an insider or related party?
                                                          No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
        September 28, 2016                                Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.
        Specified on line 2.1

 2.4    Wheeler Reit, L.P.                            Describe debtor's property that is subject to a lien                $11,000,000.00         $20,500,000.00
        Creditor's Name                               Land and improvements known as Sea Turtle
                                                      Marketplace located at 430 William Hilton
        2529 Virginia Beach Blvd                      Parkway, Hilton Head Island, SC 29926
        Virginia Beach, VA 23452
        Creditor's mailing address                    Describe the lien
                                                      2nd Deed of Trust
                                                      Is the creditor an insider or related party?
                                                          No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
        09/28/2016                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.
        Specified on line 2.1

                                                                                                                                $32,745,621.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         86

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                 Desc Main
                                                                     Document      Page 16 of 41
 Debtor       WD-I Associates, LLC                                                       Case number (if know)
              Name

        Name and address                                                                        On which line in Part 1 did       Last 4 digits of
                                                                                                you enter the related creditor?   account number for
                                                                                                                                  this entity
        Joseph J. Tierney, Esq.
        Young Clement Rivers, LLP                                                               Line   2.2
        PO Box 993
        Charleston, SC 29402

        Nora R. O'Neill, Esq.
        Frederic Dorwart, Lawyers                                                               Line   2.2
        124 E. Fourth Street
        Tulsa, OK 74103

        Robert W. McFarland, Esq.
        McGuire Woods                                                                           Line   2.4
        World Trade Center
        101 West Main Street
        Norfolk, VA 23510-1655




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                                      Desc Main
                                                                     Document      Page 17 of 41
 Fill in this information to identify the case:

 Debtor name         WD-I Associates, LLC

 United States Bankruptcy Court for the:            DISTRICT OF SOUTH CAROLINA

 Case number (if known)
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

              No. Go to Part 2.

              Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   Unknown
           Fiamma Italian Kitchen, LLC                                           Contingent
           27 Pearl Reef Lane                                                    Unliquidated
           Hilton Head Island, SC 29926                                          Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Lease dispute
           Last 4 digits of account number      1820                         Is the claim subject to offset?       No      Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   Unknown
           G&S Nursery                                                           Contingent
           1550 SW Bedenbaugh Lane                                               Unliquidated
           Lake City, FL 32025                                                   Disputed
           Date(s) debt was incurred                                                          Subcontractor with Davis Landscaping - filed notice of
                                                                             Basis for the claim:
           Last 4 digits of account number                                   mechanics' lien 2/5/18; currently unreleased of record.
                                                                             Is the claim subject to offset?       No      Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $32,059.68
           Harrison Perrine                                                      Contingent
           909 Walnut Street #2503                                               Unliquidated
           Kansas City, MO 64106                                                 Disputed
           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number                                   Is the claim subject to offset?       No      Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $80,081.44
           Kaufman & Canoles, P.C.                                               Contingent
           150 West Main Street                                                  Unliquidated
           Norfolk, VA 23514                                                     Disputed
           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number                                   Is the claim subject to offset?       No      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         25492                                             Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                                      Desc Main
                                                                     Document      Page 18 of 41
 Debtor       WD-I Associates, LLC                                                                    Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $128,622.84
          Perrine Investments
          c/o Harrison Perrine                                                   Contingent
          909 Walnut Street, #2503                                               Unliquidated
          Kansas City, MO 64106                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Sandcastle Constructors, Inc.                                          Contingent
          15 Trellis Court                                                       Unliquidated
          Hilton Head Island, SC 29926                                           Disputed
          Date(s) debt was incurred                                          Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $31,165.72
          Superior Document Services
          8th & Main Building                                                    Contingent
          707 E. Main Street, Ste 150                                            Unliquidated
          Richmond, VA 23219                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Wheeler Capital, LLC                                                   Contingent
          1055 Laskin Road, Ste 100                                              Unliquidated
          Virginia Beach, VA 23451                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:    FOR NOTICE PURPOSES ONLY
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,877.08
          Wheeler Construction
          c/o Jon Wheeler                                                        Contingent
          1055 Laskin Road, Suite 100                                            Unliquidated
          Virginia Beach, VA 23451                                               Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $258,873.87
          Wheeler Development LLC                                                Contingent
          2529 Virginia Beach Blvd Ste 200                                       Unliquidated
          Virginia Beach, VA 23452                                               Disputed
          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,700.41
          Wheeler Interests, LLC
                                                                                 Contingent
          2529 Virginia Beach Blvd, Ste 200                                      Unliquidated
          Virginia Beach, VA 23452                                               Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?      No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                                      Desc Main
                                                                     Document      Page 19 of 41
 Debtor       WD-I Associates, LLC                                                                    Case number (if known)
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $279,199.86
           Wheeler Real Estate LLC                                               Contingent
           2529 Virginia Beach Boulevard                                         Unliquidated
           Virginia Beach, VA 23452                                              Disputed
           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number                                   Is the claim subject to offset?         No      Yes

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Wheeler Retail Ventures, LLC                                          Contingent
           1055 Laskin Road, Ste 100                                             Unliquidated
           Virginia Beach, VA 23451                                              Disputed
           Date(s) debt was incurred                                         Basis for the claim:    FOR NOTICE PURPOSES ONLY
           Last 4 digits of account number                                   Is the claim subject to offset?         No      Yes

 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Woodside Capital, LLC                                                 Contingent
           1055 Laskin Road, Ste 100                                             Unliquidated
           Virginia Beach, VA 23451                                              Disputed
           Date(s) debt was incurred                                         Basis for the claim:    FOR NOTICE PURPOSES ONLY
           Last 4 digits of account number                                   Is the claim subject to offset?         No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Benjamin Thomas Shelton
           PO Box 24005                                                                               Line     3.1
           Hilton Head Island, SC 29925
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                     836,580.90

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        836,580.90




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                    Desc Main
                                                                     Document      Page 20 of 41
 Fill in this information to identify the case:

 Debtor name         WD-I Associates, LLC

 United States Bankruptcy Court for the:            DISTRICT OF SOUTH CAROLINA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Shopping Center Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Through 2024
                                                                                       Dream Boutique
             List the contract number of any                                           147 Prince Court
                   government contract                                                 Hardeeville, SC 29927


 2.2.        State what the contract or                   Insurance contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                             Everest Indemnity Insurance Company
                                                                                       477 Martinsville Road
             List the contract number of any                                           PO Box 830
                   government contract                                                 Liberty Corner, NJ 07938-0830


 2.3.        State what the contract or                   Lease Listing Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                             Lee & Associates
                                                                                       Attn: Elysa Welch
             List the contract number of any                                           960 Morrison Drive, Suite 400
                   government contract                                                 Charleston, SC 29403


 2.4.        State what the contract or                   Grounds maintenance of
             lease is for and the nature of               430 William Hilton
             the debtor's interest                        Parkway

                  State the term remaining
                                                                                       Ocean Woods Landscaping Co., Inc.
             List the contract number of any                                           67 Union Cemetery Road
                   government contract                                                 Hilton Head Island, SC 29926




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 19-02517-jw                       Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57             Desc Main
                                                                      Document      Page 21 of 41
 Debtor 1 WD-I Associates, LLC                                                                 Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Shopping center lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Through 2028
                                                                                       Orangetheory Fitness, LLC
             List the contract number of any                                           39 Hackney Pony Ln.
                   government contract                                                 Hilton Head Island, SC 29926


 2.6.        State what the contract or                   Shopping center lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Through 2028
                                                                                       Petsmart, Inc.
             List the contract number of any                                           19601 N. 27th Ave.
                   government contract                                                 Phoenix, AZ 85027


 2.7.        State what the contract or                   Shopping center lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Estimated through 2030
                                                                                       Starbucks Corporation
             List the contract number of any                                           2401 Utah Avenue South
                   government contract                                                 Seattle, WA 98134


 2.8.        State what the contract or                   Shopping center lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Through 2024
                                                                                       Stein Mart, Inc.
             List the contract number of any                                           1200 Riverplace Blvd
                   government contract                                                 Jacksonville, FL 32207


 2.9.        State what the contract or                   Shopping center lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Through 2029
                                                                                       T&A Management, Inc.
             List the contract number of any                                           812 Huron Rd.
                   government contract                                                 Cleveland, OH 44115


 2.10.       State what the contract or                   Shopping center lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Through 2024                 Thanh Ta dba Island Nails & Spa
                                                                                       96 Mathews Drive, #144
             List the contract number of any                                           Hilton Head Island, SC 29926
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 19-02517-jw                       Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                  Desc Main
                                                                      Document      Page 22 of 41
 Debtor 1 WD-I Associates, LLC                                                                   Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.11.       State what the contract or                   Shopping center lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Through 2028
                                                                                         WBisland, Inc. dba Jersey Mike's
             List the contract number of any                                             P.O. Box 20562
                   government contract                                                   Greenville, NC 27858


 2.12.       State what the contract or                   Shopping center lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Through 2027
                                                                                         West Marine Products, Inc.
             List the contract number of any                                             P.O. Box 50070
                   government contract                                                   Watsonville, CA 95077


 2.13.       State what the contract or                   Management Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                Annual renewals
                                                                                         Wheeler Real Estate Investments, LLC
             List the contract number of any                                             1055 Laskin Road, Suite 100
                   government contract                                                   Virginia Beach, VA 23451


 2.14.       State what the contract or                   Indemnity bond covering
             lease is for and the nature of               construction services by
             the debtor's interest                        Sandcastle Construction

                  State the term remaining
                                                                                         Zurich American Insurance Company
             List the contract number of any                                             P.O. Box 968037
                   government contract                                                   Schaumburg, IL 60196




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                 Desc Main
                                                                     Document      Page 23 of 41
 Fill in this information to identify the case:

 Debtor name         WD-I Associates, LLC

 United States Bankruptcy Court for the:            DISTRICT OF SOUTH CAROLINA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

     No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
     Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Jon S. Wheeler                    1055 Laskin Road, Suite 100                        BOKF, N.A. (known as               D   2.2
                                               Virginia Beach, VA 23451                           Bank of Arkansas)                  E/F
                                                                                                                                     G




Official Form 206H                                                            Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                            Desc Main
                                                                     Document      Page 24 of 41


 Fill in this information to identify the case:

 Debtor name         WD-I Associates, LLC

 United States Bankruptcy Court for the:            DISTRICT OF SOUTH CAROLINA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $303,132.23
       From 1/01/2019 to Filing Date                                                                     Total gross rental
                                                                                                   Other income through 3/31


       For prior year:                                                                             Operating a business                             $1,025,448.99
       From 1/01/2018 to 12/31/2018                                                                      Total gross rental
                                                                                                   Other income


       For year before that:                                                                       Operating a business                               $401,496.24
       From 1/01/2017 to 12/31/2017                                                                      Total gross rental
                                                                                                   Other income

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                                Desc Main
                                                                     Document      Page 25 of 41
 Debtor       WD-I Associates, LLC                                                                      Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See attached list of all payments within                    See attached                            $0.00              Secured debt
               90 days                                                                                                                Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other Various



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See attached list of all payments to                        See attached                            $0.00         Various
               insiders within the past year
               VA

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                  Status of case
               Case number                                                                 address
       7.1.    Fiamma Italian Kitchen Llc, Il                   Alternative Dispute        South Carolina Court of                         Pending
               Casale Wood Fired Ristorante                     Resolution                 Common Pleas                                    On appeal
               And Pizzeria Llc vs. Wdi                                                    County of Beaufort                              Concluded
               Associates Llc, Abc Corporation                                             SC
               1, Abc Corporation Inc
               2018CP0701820

       7.2.    BOKF, NA v. WD-I Associates,                     Appointment of             State of South Carolina                         Pending
               LLC, Jon S. Wheeler and                          Receiver                   County of Beaufo                                On appeal
               Wheeler Real Estate, LLC                                                                                                    Concluded
               2019-CP-07-00803


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                                Desc Main
                                                                     Document      Page 26 of 41
 Debtor       WD-I Associates, LLC                                                                         Case number (if known)



               Case title                                       Nature of case               Court or agency's name and                Status of case
               Case number                                                                   address
       7.3.    Goodman Gable                                    Breach of contract           Beaufort County Court of                      Pending
               Gould/Adjusters International,                                                Common Pleas                                  On appeal
               Inc. v. WD-I Associates, LLC, et                                              Beaufort, SC 29901-0487                       Concluded
               al.


       7.4.    Griffin Contracting v. WD-I                      Enforcement of               County of Beaufort Court of                   Pending
               Associates, et al.                               Mechanics' Lien              Common Pleas                                  On appeal
               2018CP0701896                                                                                                               Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss               Value of property
       how the loss occurred                                                                                                                                        lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       Starbucks building - fire                                $580,269.00; Approximately $190,000 still                  January 2018                        Unknown
                                                                held with Bank of Arkansas and $* held in
                                                                Debtor's insurance account


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-02517-jw                     Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                              Desc Main
                                                                     Document      Page 27 of 41
 Debtor        WD-I Associates, LLC                                                                      Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.                                                         6/1/2018 - $10,000 placed into fiduciary;
                                                                     9/11/2018 - $50,000 placed into fiduciary;
                                                                     4/16/2019 - $35,000 placed into fiduciary.
                                                                     Monthly invoices paid: June $5,581 and
                                                                     $210; July $862.26; August $175; October
                                                                     $800.00 and $3,590; November $10,727;
                                                                     January $595; February $825 and $1,483.40;                Various -
                 Crowley Liberatore P.C.                             March $3,640; April $4,367.72; May 3 $9,500               See entry
                 150 Boush Street, Suite 300                         (wrote off approx. $1,000 plus time between               under "if not
                 Norfolk, VA 23510                                   5/3 and 5/7)                                              money"               $42,356.38

                 Email or website address


                 Who made the payment, if not debtor?




       11.2.     Campbell Law Firm PA
                 890 JOhnnie Dodds Boulevard,
                 Suite B
                 PO Box 684                                          Pre-petition payment disclosed on Statement of
                 Mount Pleasant, SC 29464                            Compensation                                                                   $15,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                   Date transfer          Total amount or
                Address                                         payments received or debts paid in exchange              was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     2529 Virginia Beach Boulevard                                                                             Until Feb 2018
                 Virginia Beach, VA 23452
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 19-02517-jw                     Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                            Desc Main
                                                                     Document      Page 28 of 41
 Debtor        WD-I Associates, LLC                                                                     Case number (if known)




 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services           If debtor provides meals
                                                                the debtor provides                                                    and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was             Last balance
               Address                                          account number            instrument                  closed, sold,            before closing or
                                                                                                                      moved, or                         transfer
                                                                                                                      transferred
       18.1.     Towne Bank                                     XXXX-                        Checking                 Approximately                    Unknown
                 c/o Wheeler Real Estate                                                     Savings                  June/July 2018
                 Company                                                                     Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.     Towne Bank                                     XXXX-                        Checking                 Approximately                    Unknown
                 c/o Wheeler Real Estate                                                     Savings                  June/July 2018
                 Company                                                                     Money Market
                                                                                             Brokerage
                                                                                             Other Security
                                                                                          Deposit Account

       18.3.     Virginia Community Bank                        XXXX-4814                    Checking                                                       $0.00
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other Checking
                                                                                          and Security
                                                                                          Deposit account


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                           Desc Main
                                                                     Document      Page 29 of 41
 Debtor      WD-I Associates, LLC                                                                       Case number (if known)



    case.


          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                       Location of the property            Describe the property                            Value
       Sandcastle Constructors, Inc.                                  Debtor's real property              Construction Equipment                      Unknown
       15 Trellis Court
       Hilton Head Island, SC 29926


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                                Desc Main
                                                                     Document      Page 30 of 41
 Debtor      WD-I Associates, LLC                                                                       Case number (if known)




       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Cherry Bekaert & Holland LLP                                                                                               2016-2019
                    222 Central Park Avenue
                    Suite 1400
                    Virginia Beach, VA 23462
       26a.2.       Wheeler Real Estate Co. (& affiliates)                                                                                     2014 through March
                    2529 Virginia Beach Boulevard                                                                                              2018
                    Virginia Beach, VA 23452
       26a.3.       Yockey & Associates                                                                                                        Approximately April
                    109 E. Main Street                                                                                                         2018 through April
                    Suite 400                                                                                                                  2019
                    Norfolk, VA 23510

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

                None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Wheeler Real Estate Investments, LLC
                    1055 Laskin Road, Suite 100
                    Virginia Beach, VA 23451
       26c.2.       Wheeler Real Estate Co. (& affiliates)
                    2529 Virginia Beach Boulevard
                    Virginia Beach, VA 23452

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

                None

       Name and address
       26d.1.  Bank of Arkansas
                    3500 N. College Ave
                    Fayetteville, AR 72703

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                           Desc Main
                                                                     Document      Page 31 of 41
 Debtor      WD-I Associates, LLC                                                                       Case number (if known)




27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       WD-I Management, LLC                           1055 Laskin Road                                    Manager of debtor limited             10
                                                      Suite 100                                           liability company
                                                      Virginia Beach, VA 23451
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jon Wheeler                                    1055 Laskin Road, Suite 100                         Director and sole owner of WD-I       0
                                                      Virginia Beach, VA 23451                            Management, LLC

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Michael McCabe                                                                                     Board of Directors                    0%


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tara Saunders                                                                                      Board of Directors                    0%




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value
       30.1 See response to Question 3 of
       .    SFA


               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                          Desc Main
                                                                     Document      Page 32 of 41
 Debtor      WD-I Associates, LLC                                                                       Case number (if known)



    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.
                    5/6/2019
 Executed on

/s/Jon Wheeler                                                          Jon Wheeler
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager, WD-I Management, LLC

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
7:08 PM    Case 19-02517-jw          Doc 1 WD-1
                                           Filed 05/07/19
                                                 AssociatesEntered
                                                            LLC 05/07/19 11:26:57                  Desc Main
05/02/19
                                           Document      Page 33 of 41
                                       Transaction List by Vendor
                                               February through April 2019
                                                       Date       Num            Memo         Amount
    Another Broken Egg Allowance                     02/08/2019   wire   TI Allowance         -45,916.66
                                                     03/05/2019   wire   TI Allowance         -45,916.68
    Beaufort County                                  02/12/2019   5210                        -12,936.70
                                                     02/12/2019   5211                        -16,182.78
                                                     02/12/2019   5223                           -580.44
                                                     03/08/2019   5230                         -9,558.26
    Campbell Law Firm                                04/16/2019   wire   Campbell Law Firm    -15,000.00
    Cherry Bekaert LLP                               04/19/2019   5264                         -9,050.00
    Count on Christine Consulting, LLC               02/12/2019   5212   January                 -390.00
                                                     03/05/2019   5225   February                -585.00
                                                     04/02/2019   5249   March                   -910.00


    Court Atkins Architects Inc                      04/11/2019   2107                           -175.54


    Crowley Liberatore Ryan & Brogan P.C             04/16/2019   ACH    debit memo           -35,000.00
    Cushman& Wakefield of North Carolina Inc         02/20/2019   WIRE                         -2,750.00
                                                     04/02/2019   5250                         -2,750.00
    Hilton Head PSD #27323/50268                     02/12/2019   5213   27323                    -38.00
                                                     03/15/2019   5231   50268                    -48.00
                                                     04/11/2019   5256   50268                    -38.00
    Hilton Head PSD #47244                           02/12/2019   5214   47244                    -38.00
                                                     03/05/2019   5226   47244                    -18.00
    Hilton Head PSD #47618/50269                     02/12/2019   5215   47618                    -38.00
                                                     03/05/2019   5227   47618                    -18.00
                                                     03/15/2019   5232   50269                    -43.00
                                                     04/11/2019   5257   50269                    -38.00
    Hilton Head PSD #47620/50270                     02/12/2019   5216   47620                   -365.00
                                                     03/15/2019   5233   47620                   -155.00
                                                     04/11/2019   5258   47620                   -297.00
    Hilton Head PSD #48503/50265                     02/12/2019   5217   48503                    -99.00
                                                     03/15/2019   5234   50265                    -77.00
                                                     04/11/2019   5259   50265                    -80.00
    Hilton Head PSD #48504/50266                     02/12/2019   5218   48504                    -49.00
                                                     03/15/2019   5235   50266                    -50.00
                                                     04/11/2019   5260   50266                    -44.00
    HUB International Northeast                      03/15/2019   5244   WHEEREA-01            -9,787.00
                                                     03/26/2019   5247   WHEEREA-01            -5,702.59
                                                     04/24/2019   5266   WHEEREA-01           -26,910.82
    Innovation Builders                              04/18/2019   5263   Island Nail Spa      -25,000.00
    Kerry Wicke Ltd, LLC                             02/12/2019   2104   SBUX INITIAL PERMI    -4,950.00
    LeCraw Engineering (LECRW) INC                   03/21/2019   2106                         -2,750.00
    Lee & Associates                                 04/18/2019   WIRE   50% Dream Boutique    -7,139.34
    Lindavid, Inc dba C&C Fence                      02/04/2019   2101                           -449.40
                                                     02/19/2019   2105                           -449.40
                                                     04/19/2019   2108   Invoice 65086           -449.40




                                                                                                           Page 1 of 2
7:08 PM    Case 19-02517-jw          Doc 1 WD-1
                                           Filed 05/07/19
                                                 AssociatesEntered
                                                            LLC 05/07/19 11:26:57                     Desc Main
05/02/19
                                           Document      Page 34 of 41
                                       Transaction List by Vendor
                                           February through April 2019
                                                   Date       Num             Memo              Amount

    LoopNet                                      03/21/2019   5245                                  -74.40
                                                 04/02/2019   5251                                  -74.40
    Luis Breve                                   04/19/2019   5265   Sea Turtle SC Pressu        -3,564.00
    Ocean Woods Landscaping Co Inc               02/12/2019   5219                               -1,640.00
                                                 03/01/2019   5224                               -3,640.00
                                                 03/05/2019   5228                                 -390.00
                                                 03/26/2019   5248   CWDI-2                      -7,530.00
                                                 04/02/2019   5252   CWDI-2                        -675.00
    Palmetto Electric Coop                       02/12/2019   5220   1/3-1/28 Final bill            -27.00
                                                 02/18/2019   ACH    1/3-1/28 Final bill 9900       -24.53
    Palmetto Electric Coop #5005                 02/19/2019   ACH    234415005                      -55.66
                                                 03/15/2019   5236   234415005                      -52.66
    Palmetto Electric Coop #5006                 02/19/2019   ACH    234415006                   -2,632.90
                                                 03/15/2019   5237   234415006                   -2,632.90
    Palmetto Electric Coop #5008                 02/04/2019   5208   234415008                     -484.00
                                                 03/05/2019   5229   234415008                     -484.00
                                                 04/02/2019   5253   234415008                     -470.00
    Palmetto Electric Coop #5010                 02/19/2019   ACH    234415010                      -30.00
                                                 03/15/2019   5238   234415010                      -28.00
    Palmetto Electric Coop #5011                 02/19/2019   ACH    234415011                     -164.00
                                                 03/15/2019   5239   234415011                     -123.00
    Palmetto Electric Coop #5017                 02/19/2019   ACH    234415017                      -22.74
    Palmetto Electric Coop #5019                 02/19/2019   ACH    234415019                      -22.00
                                                 03/15/2019   5240   234415019                      -20.00
    Palmetto Electric Coop #5020
    Palmetto Electric Coop #5020                 02/19/2019   ACH    234415020                      -22.00
                                                 03/15/2019   5241   234415020                      -20.00
    SC Secretary of State
    SC Secretary of State                        04/23/2019   5267                                  -10.00
    The Bellamy Law Firm                         03/21/2019   wire                              -22,500.00
    Town of Hilton Head Island                   02/05/2019   2102                               -2,052.40
                                                 04/30/2019   5268                               -1,724.70
    Towne Bank                                   02/08/2019                                         -25.00
                                                 03/18/2019   ACH                                   -25.27
                                                 04/16/2019   ACH    Analysis Actifity              -19.36
                                                 04/16/2019   ACH    O-W Charge                     -25.00
                                                 04/18/2019   ACH    O-W Charge                     -25.00
    Waste Pro of SC                              02/12/2019   5221   065869                        -468.43
                                                 03/15/2019   5242   065869                        -467.85
    Williams Mullen                              03/15/2019   5243                                 -324.00




                                                                                                -335393.21




                                                                                                             Page 2 of 2
8:02 PM                                                                    WD-1 Associates LLC
05/02/19                       Case 19-02517-jw              Doc 1      Filed 05/07/19 Entered 05/07/19 11:26:57                        Desc Main
                                                                      Transaction
                                                                        Document List Pageby
                                                                                           35Vendor
                                                                                              of 41
                                                                          May 1, 2018 through May 2, 2019
                                 Date                      Memo                        Account                   Amount         Invoiced for
    Fairfield Associates LLC
                               12/23/2018   For repayment of prepaid insuance   1114-00 ꞏ TOWNEBANK 6120         -4,650.55   Prepaid Insuarnce account
    Northeast Plaza Associates LLC
                               08/02/2018   Expenses                            1125-00 ꞏ VA COMM BK 4814 *Clo -27,222.56    Due to affiliate
                               09/30/2018   Due to - for Insurance              1125-00 ꞏ VA COMM BK 4814 *Clo    -667.97    Prepaid Insurance account
    South Plaza Associates
                               09/30/2018   Due to - for Insurance              1125-00 ꞏ VA COMM BK 4814 *Clo   -1,112.63   Prepaid Insurance account
    WD-1 MANAGEMENT LLC
                               11/08/2018   Cherry Bekeart bill                 1125-00 ꞏ VA COMM BK 4814 *Clo   -4,800.00   Audit & Return account
    Wheeler Construction LLC
                               05/10/2018   224                                 1110-00 ꞏ BANK OF ARKANSAS 5 -44,864.21      Architecture
                               09/11/2018   Kitchen & Co                        1125-00 ꞏ VA COMM BK 4814 *Clo -10,000.00    Architecture
                               11/14/2018                                       1125-00 ꞏ VA COMM BK 4814 *Clo -20,000.00    Architecture
                               02/19/2019   Kitchen & Co                        1114-00 ꞏ TOWNEBANK 6120         -5,000.00   Architecture
    WREI LLC - Mgmt Fees
                               05/22/2018   3/1/18-5/8/18 Mgmt Fees             1125-00 ꞏ VA COMM BK 4814 *Clo   -1,156.10   Mgmt Fees
                               06/26/2018   5-20-18 to 6-20-18 see attached + J1125-00 ꞏ VA COMM BK 4814 *Clo    -4,208.00   Mgmt Fees
                               08/20/2018                                       1125-00 ꞏ VA COMM BK 4814 *Clo   -8,157.77   Mgmt Fees
                               09/06/2018   Starbucks                           1125-00 ꞏ VA COMM BK 4814 *Clo -69,300.00    Commission
                               09/26/2018   8-21-18 to 9-18-18 see attached     1125-00 ꞏ VA COMM BK 4814 *Clo   -4,228.09   Mgmt Fees
                               10/22/2018   9-20-18 to 10-20-18 see attached 1125-00 ꞏ VA COMM BK 4814 *Clo      -4,360.37   Mgmt Fees
                               12/04/2018   10-20-18 to 11-20-18 see attached 1114-00 ꞏ TOWNEBANK 6120           -4,619.23   Mgmt Fees
                               12/18/2018   11-20-18 to 12-13-18 see attached 1114-00 ꞏ TOWNEBANK 6120           -4,455.90   Mgmt Fees
                               01/15/2019                                       1114-00 ꞏ TOWNEBANK 6120           -29.20    Printing
                               01/31/2019   12-14-18 to 1-20-19 see attached 1114-00 ꞏ TOWNEBANK 6120            -4,630.10   Mgmt Fees
                               03/21/2019                                       1114-00 ꞏ TOWNEBANK 6120          -549.36    Reimbursement of Amex Chgs
                               03/25/2019                                       1114-00 ꞏ TOWNEBANK 6120         -9,899.48   Mgmt Fees
                               04/11/2019                                       1114-00 ꞏ TOWNEBANK 6120             -7.00   Postage
                               05/02/2019   3/21-4/20/19                        1114-00 ꞏ TOWNEBANK 6120         -5,397.47   Mgmt Fees




                                                                                                                                                          Page 1 of 1
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                              Desc Main
                                                                     Document      Page 36 of 41
                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      WD-I Associates, LLC                                                                                      Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Cahoon Hilton Head, LLC                                                              27.3                                       Limited Partner
 1501 Cahoon Parkway
 Chesapeake, VA 23322

 Howard Kaye                                                                          18.1953                                    Limited Partner
 21 Lincoln Lane
 Purchase, NY 10577

 Pineland Associates, LLC                                                             23.14                                      Limited Partnership
 2529 Virginia Beach Blvd
 Ste 200
 Virginia Beach, VA 23452

 Ronald L Cooper                                                                      .9098                                      Limited Partner
 2269 Foggy Brook Loop
 The Villages, FL 32162

 Tish Nahata                                                                          .4549                                      Limited Partner
 51 Spooner Road
 Chestnut Hill, MA 02467

 WD-I Management, LLC                                                                 10                                         Limited Partner
 1055 Laskin Road
 Suite 300
 Virginia Beach, VA 23451

 Wheeler Retail Ventures I, LLC                                                       20                                         Limited Partnership
 1055 Laskin Road
 Suite 100
 Virginia Beach, VA 23451


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Manager of WD-I Management, LLC, which is the maanger of the corporation named as the debtor in this case,
declare under penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and
correct to the best of my information and belief.



 Date        5/6/2019                                                        Signature /s/Jon Wheeler
                                                                                             Jon Wheeler

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.



Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
    Case 19-02517-jw   Doc 1   Filed 05/07/19 Entered 05/07/19 11:26:57   Desc Main
                               Document      Page 37 of 41

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        Beaufort County
                        Treasurer
                        PO Drawer 487
                        Beaufort, SC 29901-0487


                        Benjamin Thomas Shelton
                        PO Box 24005
                        Hilton Head Island, SC 29925


                        BOKF, N.A. (known as Bank of Arkansas)
                        3500 N. College Ave
                        Fayetteville, AR 72703


                        Dream Boutique
                        147 Prince Court
                        Hardeeville, SC 29927


                        Everest Indemnity Insurance Company
                        477 Martinsville Road
                        PO Box 830
                        Liberty Corner, NJ 07938-0830


                        Fiamma Italian Kitchen, LLC
                        27 Pearl Reef Lane
                        Hilton Head Island, SC 29926


                        G&S Nursery
                        1550 SW Bedenbaugh Lane
                        Lake City, FL 32025


                        Harrison Perrine
                        909 Walnut Street #2503
                        Kansas City, MO 64106


                        Jon S. Wheeler
                        1055 Laskin Road, Suite 100
                        Virginia Beach, VA 23451


                        Joseph J. Tierney, Esq.
                        Young Clement Rivers, LLP
                        PO Box 993
                        Charleston, SC 29402
Case 19-02517-jw   Doc 1   Filed 05/07/19 Entered 05/07/19 11:26:57   Desc Main
                           Document      Page 38 of 41




                    Kaufman & Canoles, P.C.
                    150 West Main Street
                    Norfolk, VA 23514


                    Lee & Associates
                    Attn: Elysa Welch
                    960 Morrison Drive, Suite 400
                    Charleston, SC 29403


                    Nora R. O'Neill, Esq.
                    Frederic Dorwart, Lawyers
                    124 E. Fourth Street
                    Tulsa, OK 74103


                    Ocean Woods Landscaping Co., Inc.
                    67 Union Cemetery Road
                    Hilton Head Island, SC 29926


                    Orangetheory Fitness, LLC
                    39 Hackney Pony Ln.
                    Hilton Head Island, SC 29926


                    Perrine Investments
                    c/o Harrison Perrine
                    909 Walnut Street, #2503
                    Kansas City, MO 64106


                    Petsmart, Inc.
                    19601 N. 27th Ave.
                    Phoenix, AZ 85027


                    Pineland Associates II, LLC
                    2529 Virgina Beach Blvd
                    Virginia Beach, VA 23452


                    Robert W. McFarland, Esq.
                    McGuire Woods
                    World Trade Center
                    101 West Main Street
                    Norfolk, VA 23510-1655


                    Sandcastle Constructors, Inc.
                    15 Trellis Court
                    Hilton Head Island, SC 29926
Case 19-02517-jw   Doc 1   Filed 05/07/19 Entered 05/07/19 11:26:57   Desc Main
                           Document      Page 39 of 41




                    Starbucks Corporation
                    2401 Utah Avenue South
                    Seattle, WA 98134


                    Stein Mart, Inc.
                    1200 Riverplace Blvd
                    Jacksonville, FL 32207


                    Superior Document Services
                    8th & Main Building
                    707 E. Main Street, Ste 150
                    Richmond, VA 23219


                    T&A Management, Inc.
                    812 Huron Rd.
                    Cleveland, OH 44115


                    Thanh Ta dba Island Nails & Spa
                    96 Mathews Drive, #144
                    Hilton Head Island, SC 29926


                    WBisland, Inc. dba Jersey Mike's
                    P.O. Box 20562
                    Greenville, NC 27858


                    West Marine Products, Inc.
                    P.O. Box 50070
                    Watsonville, CA 95077


                    Wheeler Capital, LLC
                    1055 Laskin Road, Ste 100
                    Virginia Beach, VA 23451


                    Wheeler Construction
                    c/o Jon Wheeler
                    1055 Laskin Road, Suite 100
                    Virginia Beach, VA 23451


                    Wheeler Development LLC
                    2529 Virginia Beach Blvd Ste 200
                    Virginia Beach, VA 23452


                    Wheeler Interests, LLC
                    2529 Virginia Beach Blvd, Ste 200
                    Virginia Beach, VA 23452
Case 19-02517-jw   Doc 1   Filed 05/07/19 Entered 05/07/19 11:26:57   Desc Main
                           Document      Page 40 of 41




                    Wheeler Real Estate Investments, LLC
                    1055 Laskin Road, Suite 100
                    Virginia Beach, VA 23451


                    Wheeler Real Estate LLC
                    2529 Virginia Beach Boulevard
                    Virginia Beach, VA 23452


                    Wheeler Reit, L.P.
                    2529 Virginia Beach Blvd
                    Virginia Beach, VA 23452


                    Wheeler Retail Ventures, LLC
                    1055 Laskin Road, Ste 100
                    Virginia Beach, VA 23451


                    Woodside Capital, LLC
                    1055 Laskin Road, Ste 100
                    Virginia Beach, VA 23451


                    Zurich American Insurance Company
                    P.O. Box 968037
                    Schaumburg, IL 60196
              Case 19-02517-jw                      Doc 1            Filed 05/07/19 Entered 05/07/19 11:26:57                 Desc Main
                                                                     Document      Page 41 of 41



                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      WD-I Associates, LLC                                                                             Case No.
                                                                                   Debtor(s)                 Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for WD-I Associates, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Cahoon Hilton Head, LLC
 1501 Cahoon Parkway
 Chesapeake, VA 23322
 Howard Kaye
 21 Lincoln Lane
 Purchase, NY 10577
 Pineland Associates, LLC
 2529 Virginia Beach Blvd
 Ste 200
 Virginia Beach, VA 23452
 WD-I Management, LLC
 1055 Laskin Road
 Suite 300
 Virginia Beach, VA 23451
 Wheeler Retail Ventures I, LLC
 1055 Laskin Road
 Suite 100
 Virginia Beach, VA 23451




    None [Check if applicable]




5/6/2019                                                               /s/Michael H. Conrady
 Date                                                                  Michael H. Conrady
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for WD-I Associates, LLC
                                                                       Campbell Law Firm, PA
                                                                       890 Johnnie Dodds Boulevard, Suite B150 Boush Street
                                                                       PO Box 684
                                                                       (843) 884-6874
                                                                       mconrady@campbell-law-firm.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
